DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 04/20/2021.

Claims 1-7, 9-10, 12-18, 20-22, 26, and 28-29 are pending and being examined.  Claims 8, 11, 19, 23-25, and 27 are canceled.  Claims 28-29 are newly added with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-10, 12-18, 20-22, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tramposch (US 2013/0330257 A1) in view of Lovell et al. (US RE44124 E).
Considering claim 1, Tramposch teaches a method for mercury removal comprising injecting an alkaline agent into a flue gas stream; and injecting a sorbent comprising an adsorptive material having a volumetric iodine number of about 500 mg/cc to about 700 mg/cc and an oxidizing agent such as ammonium bromide into the flue gas stream (Tramposch, claims 47, 51, 52, 58 and [0033]).  Tramposch teaches the alkaline agent is sodium based (Tramposch, claim 59).  Tramposch teaches the adsorptive material is selected from the group consisting of activated carbon, reactivated carbon, graphite, graphene carbon black, zeolite, silica, silica gel, clay, and combinations thereof (Tramposch, claim 48).
Tramposch teaches the one or more oxidizing agents (i.e., ammonium bromide) comprises about 5 wt.% to about 50 wt.% of a total adsorptive material (Tramposch, claim 9).  A prima facie case of obviousness exists because the claimed range of about 6 wt.% to about 30 wt.% overlaps the range taught by Tramposch (see MPEP §2144.05(I)).
Tramposch does not explicitly teach injecting the alkaline agent is carried out at a feed rate of about 3.57 lb/hr to about 42.86 lb/hr per MW of generation capacity.
However, Tramposch teaches the alkaline is provided at a concentration of greater than or equal to about 0.15 equivalents per 100 grams of absorptive material (Tramposch, claim 60).  Tramposch defines one equivalent of the alkaline agent as the amount required to produce one mole of hydroxyl ions or to react with one mole of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the feed rate of the alkaline including to within the claimed range of 3.57 lb/hr to about 42.86 lb/hr per MW of generation capacity.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the desired amount of alkaline agent is available for desired reaction and mercury removal based on the electrical generation capacity which is directly related to the amount of mercury being generated with a reasonable expectation of success.
Tramposch teaches injecting the sorbent is carried out at a feed rate of about 1.5 lb/MMacf to about 7 lb/MMacf (Tramposch, Fig. 1 & 2).
Tramposch teaches the method for mercury removal achieves a mercury removal from the flue gas stream of 90 wt.% (Tramposch, [0035]-[0037] and Fig. 2).  Although the examples do not include an injection of Trona (sodium based alkaline agent), Tramposch teaches that the addition of an alkaline agent such as trona provides improved kinetics and capabilities for acid gas or SOx mitigation while complementing halogen compounds and other added oxidants to provide oxidation of elemental mercury (Tramposch, [0025]).  Thus, it would be expected that the addition of trona (alkaline agent) to the examples of Tramposch would improve mercury removal from the flue gas and result in mercury removal of at least 85%.  
Considering claim 2, Tramposch teaches the sodium based alkaline agent is selected from the group consisting of sodium carbonate, sodium bicarbonate, trisodium hydrogendicarbonate dihydrate, and combinations thereof (Tramposch, claim 59).
Considering claim 3, Tramposch teaches the alkaline agent has a surface area of greater than 100 m2/g (Tramposch, [0025]).
Considering claim 4, Tramposch teaches the additive is introduced in the upstream portion of the flue gas stream and the adsorbent (Tramposch, [0033]).  Tramposch refers to the alkaline agent (i.e., acid suppression agent) as an additive (Tramposch, [0025] and [0028]).  Thus, Tramposch teaches the alkaline agent is injected upstream of the sorbent.
In the alternative, Tramposch teaches the additive may be injected at various locations including upstream of the adsorbent (Tramposch, [0033]).  Tramposch refers to the alkaline agent (i.e., acid suppression agent) as an additive (Tramposch, [0025] and [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the alkaline agent upstream of the sorbent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because Tramposch teaches that adding the additive upstream of the sorbent is one of the design options.
Considering claim 6, Tramposch teaches the alkaline injection is co-located with that of the sorbent by teaching that the adsorptive material is combined with one or more additive prior to injection into the flue gas (Tramposch, [0033]).  Tramposch refers 
Considering claim 7, Tramposch teaches the alkaline agent and the sorbent are co-injected as a blend by teaching that the adsorptive material is combined with one or more additive prior to injection into the flue gas (Tramposch, [0033]).  Tramposch refers to the alkaline agent (i.e., acid suppression agent) as an additive (Tramposch, [0025] and [0028]).
Considering claim 9, Tramposch teaches the adsorptive material has a volumetric iodine number of about 500 mg/cc to about 600 mg/cc determined as the product of the gravimetric iodine number determined using standard test method ASTM D-4607 and the apparent density of the activated carbon as determined using standard test method ASTM D-2854 (Tramposch, [0007] and claim 46).
Considering claim 10, Tramposch teaches the adsorptive material has a gravimetric iodine number of about 500 mg/g to about 1500 mg/g determined using standard test method ASTM D-4607 (Tramposch, [0018]-[0019]).
Considering claim 12, Tramposch teaches the sorbent is an impregnated adsorbent (Tramposch, [0028]).
Considering claim 13, Tramposch teaches the sorbent is an admixture (Tramposch, [0029]).
Considering claim 14, Tramposch teaches 
Considering claim 15, Tramposch teaches the sorbent further comprises a nitrogen source (Tramposch, claim 54).
Considering claim 16, Tramposch teaches the nitrogen source is selected from the group consisting of ammonium containing compounds, ammonia containing compounds, amines containing compounds, amides containing compounds, imines containing compounds, quaternary ammonium containing compounds, and combinations thereof (Tramposch, claim 55).
Considering claim 17, Tramposch teaches the nitrogen source comprises about 5 wt. % to about 50 wt. % of the sorbent (Tramposch, [0007] and [0023]).
Considering claim 18, Tramposch teaches the sorbent has a mean particle diameter of about 1 µm to about 30 µm (Tramposch, [0008]).
Considering claim 20, Tramposch teaches injecting the sorbent is carried out at a feed rate of about 5 lb/MMacf to about 7 lb/MMacf (Tramposch, Fig. 1 & 2).  Tramposch teaches the ammonium bromide comprises about 5 wt. % to about 50 wt. % of the sorbent (Tramposch, [0007] and [0022], claim 9).  A prima facie case of obviousness exists because the claimed range of about 6 wt.% to about 15 wt.% overlaps the range taught by Tramposch (see MPEP §2144.05(I)).  Although, the sorbent injection rates of Fig. 1 & 2 are based on a sorbent with 30 wt.% ammonium bromide, Tramposch teaches that the addition of an alkaline agent such as trona provides improved kinetics and capabilities for acid gas or SOx mitigation while complementing halogen compounds and other added oxidants to provide oxidation of elemental mercury (Tramposch, [0025]).  Thus, it would be expected that with the addition of trona (alkaline agent) to the examples of Tramposch better mercury removal 
Moreover, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the injection rate of the sorbent comprising both a sodium based alkaline agent and ammonium bromide.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired mercury removal with a reasonable expectation of success.
Considering claim 21, Tramposch teaches a method for mercury removal comprising injecting an alkaline agent into a flue gas stream; and injecting a sorbent comprising an adsorptive material having a volumetric iodine number of about 500 mg/cc to about 700 mg/cc and an oxidizing agent such as ammonium bromide into the flue gas stream (Tramposch, claims 45, 51, 52 58 and [0033]).  Tramposch teaches the alkaline agent is sodium based (Tramposch, claim 59).  Tramposch teaches the adsorptive material is selected from the group consisting of activated carbon, reactivated carbon, graphite, graphene carbon black, zeolite, silica, silica gel, clay, and combinations thereof (Tramposch, claim 48).
Tramposch teaches the one or more oxidizing agents (i.e., ammonium bromide) comprises about 6 wt.% to about 30 wt.% of a total adsorptive material (Tramposch, [0022]).  
Tramposch does not explicitly teach injecting the alkaline agent is carried out at a feed rate of about 500 lb/hr to about 6000 lb/hr per 140 MW of generation capacity.
However, Tramposch teaches the alkaline is provided at a concentration of greater than or equal to about 0.15 equivalents per 100 grams of absorptive material (Tramposch, claim 60).  Tramposch defines one equivalent of the alkaline agent as the amount required to produce one mole of hydroxyl ions or to react with one mole of hydrogen ions (Tramposch, [0025]).  Lovell teaches the amount of sorbent is directly related to the amount of mercury being removed (Lovell, Col. 2 lines 59-66).  Lovell teaches the cost of sorbent injection per pound of mercury removed is also directly related to the electrical generation capacity of a power plant (Lovell, Col. 3 lines 55-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the feed rate of the alkaline including to within the claimed range of 500 lb/hr to about 6000 lb/hr per 140 MW of generation capacity.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the desired amount of alkaline agent is available for desired reaction and mercury removal based on the electrical generation capacity which is directly related to the amount of mercury being generated with a reasonable expectation of success.
Tramposch teaches injecting the sorbent is carried out at a feed rate of about 1.5 lb/MMacf to about 7 lb/MMacf (Tramposch, Fig. 1 & 2).
Tramposch teaches the method for mercury removal achieves a mercury removal from the flue gas stream of 90 wt.% (Tramposch, [0035]-[0037] and Fig. 2).  Although the examples do not include an injection of Trona (sodium based alkaline agent), Tramposch teaches that the addition of an alkaline agent such as trona provides improved kinetics and capabilities for acid gas or SOx mitigation while complementing 
Considering claim 22, Tramposch teaches the ammonium bromide comprises about 15 wt. % to about 30 wt. % of the sorbent (Tramposch, [0007] and [0022]).  Tramposch teaches injecting the sorbent is carried out at a feed rate of about 1.5 lb/MMacf to about 3 lb/MMacf (Tramposch, Fig. 1 & 2).
Considering claim 26
Moreover, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the injection rate of the sorbent comprising both a sodium based alkaline agent and ammonium bromide.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired mercury removal with a reasonable expectation of success.
Considering claims 28-29, Tramposch teaches the flue gas stream is from a coal burning facility (Tramposch, [0005]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tramposch (US 2013/0330257 A1) in view of Lovell et al. (US RE44124 E) and Filippelli et al. (US 2015/0050202 A1).
Considering claim 5, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the alkaline agent is injected downstream of the sorbent.
Tramposch teaches the mercury adsorbent material and the one or more additives may be injected separately and in different portions of the flue gas stream; additive may be introduced in an upstream portion of the flue gas stream and adsorbent and one or more additional additives may be introduced into the flue gas stream in one or more downstream portions of the flue gas stream (Tramposch, [0033]), he does not explicitly teach the alkaline agent is injected downstream of the sorbent.  Tramposch refers to the alkaline agent (i.e., acid suppression agent) as an additive (Tramposch, [0025] and [0028]).
However, Filippelli teaches a method of mercury removal comprising contacting a waste gas with a mercury removal agent (i.e., sorbent) (Filippelli, abstract).  Filippelli teaches the waste gas is also contacted with an acid gas removal agent (i.e., alkaline agent) (Filippelli, [0015]).  Filippelli teaches that the mercury removal agent and acid gas removal agent can be injected in various locations (Filippelli, [0024]-[0031]) and teaches the alkaline agent (i.e., acid gas removal agent) can be injected upstream of the sorbent (i.e., mercury removal agent) (Filippelli, [0030] or the alkaline agent (i.e., acid gas removal agent) can be injected downstream of the sorbent (i.e., mercury removal agent) (Filippelli, [0031]).  Filippelli teaches that under certain process conditions, the carbon sorbent is contacted with the waste gas stream upstream of the DSI sorbent (i.e., alkaline agent/acid removal agent) (Filippelli, claim 29 and [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the alkaline agent downstream of the sorbent in Tramposch’s process.  One of ordinary skill in the art, before the effective filing date of the invention, would have been motivated to do so because it is known in industry that the alkaline agent can be injected either upstream or downstream of the mercury sorbent.  One of ordinary skill in the art, before the effective filing date of the invention, would also vary the location of the injection of the alkaline agent including to the claimed downstream of the sorbent injection.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to effectively remove mercury relative to the process conditions with a reasonable expectation of success.

Claims 1-4, 6-7, 9-10, 12-18, 20-22, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2011/0076210 A1) in view of Tramposch (US 2013/0330257 A1) and Lovell et al. (US RE44124 E).
Considering claim 1, Pollack teaches a method for mercury removal comprising injecting an alkaline agent into a flue gas stream; and injecting a sorbent comprising an adsorptive material such as activated carbon and ammonium bromide into the flue gas stream (Pollack, claims 49 and 52, [0033]-[0034], [0048]).  Pollack teaches the alkaline agent is sodium based (Pollack, [0034]).  Pollack teaches the sorbent comprises about 6 wt.% to about 30 wt.% ammonium bromide by teaching 15 wt.% ammonium bromide (Pollack, [0048]).  Moreover, Pollack teaches the sorbent comprises about 10 wt.% or greater ammonium bromide (Pollack, claims 52-59) and a prima facie case of obviousness exists because the claimed range of about 6 wt.% to about 30 wt.% overlaps the range taught by Pollack (see MPEP §2144.05(I)).   
Pollack teaches the adsorptive material is selected from the group consisting of carbonaceous char, activated carbon, reactivated carbon, zeolite, silica, silica gel, alumina clay, or a combination there of (Pollack, claim 5), he does not explicitly teach the adsorptive material having a volumetric iodine number of about 500 mg/cc to about 700 mg/cc.
However, Tramposch teaches a mercury adsorptive material having a volumetric iodine number of greater than 450 mg/cc which can be any material known in the art including activated carbon, reactivated carbon, graphite, graphene, carbon black, zeolite, silica, silica gel, clay, and combinations thereof (Tramposch, [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the adsorptive material of Pollack to have a volumetric iodine number of about 500 mg/cc to about 700 mg/cc.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known that such an adsorptive material is suitable as a mercury adsorptive material.
Pollack does not explicitly teach injecting the alkaline agent is carried out at a feed rate of about 3.57 lb/hr to about 42.86 lb/hr per MW of generation capacity.
However, Tramposch teaches a method for mercury removal comprising injecting an alkaline agent into a flue gas stream; and injecting a sorbent comprising an adsorptive material such as activated carbon and an oxidizing agent such as ammonium bromide into the flue gas stream (Tramposch, claims 45, 51, 52, 58 and [0033]).  Tramposch teaches the alkaline is provided at a concentration of greater than or equal to about 0.15 equivalents per 100 grams of absorptive material (Tramposch, claim 60).  Tramposch defines one equivalent of the alkaline agent as the amount required to produce one mole of hydroxyl ions or to react with one mole of hydrogen ions (Tramposch, [0025]).  Lovell teaches the amount of sorbent is directly related to the amount of mercury being removed (Lovell, Col. 2 lines 59-66).  Lovell teaches the cost of sorbent injection per pound of mercury removed is also directly related to the electrical generation capacity of a power plant (Lovell, Col. 3 lines 55-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the feed rate of the alkaline including to within the claimed range of 3.57 lb/hr to about 42.86 lb/hr per MW of 
Pollack teaches injecting the sorbent is carried out at a feed rate of about 1 lb/MMacf to about 7 lb/MMacf and mercury removal of at least about 85% (Pollack, [0049]).  It should be noted that although Pollack’s sorbent C used in Example 2 ([0049]) achieves 90% mercury removal, it does not comprise a sodium based alkaline agent.  However, Pollack teaches that mercury removal is enhanced by the use of an alkaline agent (Pollack, [0033]-[0034]).  Thus, it would be expected that a mercury removal of 90% or better would be achieved with the addition of an alkaline agent to sorbent C because the alkaline agent would only be enhancing mercury removal. 
Considering claim 2, Pollack teaches the sodium based alkaline agent is selected from the group consisting of sodium carbonate, sodium bicarbonate, trisodium hydrogendicarbonate dihydrate, and combinations thereof (Pollack, [0033]-[0034]).
Considering claim 3, Pollack teaches the alkaline agent has a surface area of greater than 100 m2/g (Pollack, [0034]).
Considering claim 4, Pollack teaches the acid gas or SOx suppression agent (i.e., alkaline agent) and the adsorptive material may be injected separately into the flue gas stream; the acid gas or SOx
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the alkaline agent upstream of the sorbent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure that the sulfur oxide species are adsorbed prior to the sorbent thus reducing the likelihood that such sulfur oxide species adsorb to the mercury adsorptive agent with a reasonable expectation of success.
Considering claim 6, Pollack teaches the alkaline injection is co-located with that of the sorbent by teaching that the adsorptive material is combined with one or more additive prior to injection into the flue gas (Pollack, [0046]).  
Considering claim 7, Pollack teaches the alkaline agent and the sorbent are co-injected as a blend by teaching that the adsorptive material is combined with one or more additive prior to injection into the flue gas (Pollack, [0046]).  
Considering claim 9, Pollack teaches the adsorptive material is selected from the group consisting of carbonaceous char, activated carbon, reactivated carbon, zeolite, silica, silica gel, alumina clay, or a combination there of (Pollack, claim 5), he does not explicitly teach the adsorptive material having a volumetric iodine number of 500-600 mg/cc.
However, Tramposch teaches a mercury adsorptive material having a volumetric iodine number of greater than 450 mg/cc determined as the product of the gravimetric iodine number determined using standard test method ASTM D-4607 and the apparent density of the activated carbon as determined using standard test method ASTM D-2854 which can be any material known in the art including activated carbon, reactivated 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the adsorptive material of Pollack to have a volumetric iodine number of 500-600 mg/cc.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known that such an adsorptive material is suitable as a mercury adsorptive material.
Considering claim 10, Pollack teaches the adsorptive material is selected from the group consisting of carbonaceous char, activated carbon, reactivated carbon, zeolite, silica, silica gel, alumina clay, or a combination there of (Pollack, claim 5), he does not explicitly teach the adsorptive material having a gravimetric iodine number of about 500 mg/g to about 1500 mg/g.
However, Tramposch teaches the adsorptive materials typically used for mercury adsorption have a gravimetric iodine number of about 500 mg/g to about 1500 mg/g determined using standard test method ASTM D-4607 (Tramposch, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the adsorptive material of Pollack to have a gravimetric iodine number of about 500 mg/g to about 1500 mg/g.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known that such an adsorptive material is suitable as a mercury adsorptive material.
Considering claim 12, although not the preferred method, Pollack does teach that the sorbent can be an impregnated adsorbent (Pollack, [0040]).
Considering claim 13, Pollack teaches the sorbent is an admixture (Pollack, [0018]).
Considering claim 14, Pollack teaches the sorbent comprises about 15 wt.% to about 30 wt.% ammonium bromide by teaching 15 wt.% ammonium bromide (Pollack, [0048]).  Moreover, Pollack teaches the sorbent comprises about 10 wt.% or greater ammonium bromide (Pollack, claims 52-59) and a prima facie case of obviousness exists because the claimed range of about 15 wt.% to about 30 wt.% overlaps the range taught by Pollack (see MPEP §2144.05(I)).
Pollack teaches injecting the sorbent is carried out at a feed rate of about 1.5 lb/MMacf to about 3 lb/MMacf (Pollack, [0049]).  
Considering claim 15, Pollack teaches the sorbent further comprises a nitrogen source (Pollack, claim 1).
Considering claim 16, Pollack teaches the nitrogen source is selected from the group consisting of ammonium containing compounds, ammonia containing compounds, amines containing compounds, amides containing compounds, imines containing compounds, quaternary ammonium containing compounds (Pollack, claim 2).
Considering claim 17, Pollack teaches 
Considering claim 18, Pollack teaches the sorbent has a mean particle diameter of less than about 12 µm (Pollack, claim 1).  A prima facie case of obviousness exists because the claimed range overlaps the range taught by Pollack (see MPEP §2144.05(I)).
Considering claim 20, Pollack teaches the ammonium bromide comprises about 6 wt.% to about 15 wt.% ammonium bromide by teaching 15 wt.% ammonium bromide (sorbent C) (Pollack, [0048).  Pollack teaches the sorbent is carried out at a feed rate of about 5 lb/MMacf to about 7 lb/MMacf (Pollack, [0057]).  
Moreover, Pollack teaches the sorbent feed rate is a result effective variable relative to the amount of SOx in the flue gas and the percent of mercury removal (Pollack, [0048]-[0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the sorbent feed rate including to within the claimed range of about 5 lb/MMacf to about 7 lb/MMacf.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired percent of mercury removal for a flue gas containing varying amounts of SOx with a reasonable expectation of success.
Considering claim 21, Pollack teaches a method for mercury removal comprising injecting an alkaline agent into a flue gas stream; and injecting a sorbent comprising an adsorptive material such as activated carbon and ammonium bromide into the flue gas stream (Pollack, claims 49 and 52, [0033]-[0034], [0048]).  Pollack teaches the alkaline agent is sodium based (Pollack, [0034]).  Pollack teaches the sorbent comprises about 6 wt.% to about 30 wt.% ammonium bromide by teaching 15 
Pollack teaches the adsorptive material is selected from the group consisting of carbonaceous char, activated carbon, reactivated carbon, zeolite, silica, silica gel, alumina clay, or a combination there of (Pollack, claim 5), he does not explicitly teach the adsorptive material having a volumetric iodine number of about 500 mg/cc to about 700 mg/cc.
However, Tramposch teaches a mercury adsorptive material having a volumetric iodine number of greater than 450 mg/cc which can be any material known in the art including activated carbon, reactivated carbon, graphite, graphene, carbon black, zeolite, silica, silica gel, clay, and combinations thereof (Tramposch, [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the adsorptive material of Pollack to have a volumetric iodine number of about 500 mg/cc to about 700 mg/cc.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known that such an adsorptive material is suitable as a mercury adsorptive material.
Pollack does not explicitly teach injecting the alkaline agent is carried out at a feed rate of about 500 lb/hr to about 6000 lb/hr per 140 MW of generation capacity.
However, Tramposch teaches a method for mercury removal comprising injecting an alkaline agent into a flue gas stream; and injecting a sorbent comprising an 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the feed rate of the alkaline including to within the claimed range of 500 lb/hr to about 6000 lb/hr per 140 MW of generation capacity.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the desired amount of alkaline agent is available for desired reaction and mercury removal based on the electrical generation capacity which is directly related to the amount of mercury being generated with a reasonable expectation of success.
Pollack teaches injecting the sorbent is carried out at a feed rate of about 1 lb/MMacf to about 7 lb/MMacf and mercury removal of at least about 85% (Pollack, [0049]).  It should be noted that although Pollack’s sorbent C used in Example 2 ([0049]) achieves 90% mercury removal, it does not comprise a sodium based alkaline agent.  However, Pollack teaches that mercury removal is enhanced by the use of an 
Considering claim 22, Pollack teaches the sorbent comprises about 15 wt.% to about 30 wt.% ammonium bromide by teaching 15 wt.% ammonium bromide (Pollack, [0048]).  Moreover, Pollack teaches the sorbent comprises about 10 wt.% or greater ammonium bromide (Pollack, claims 52-59) and a prima facie case of obviousness exists because the claimed range of about 15 wt.% to about 30 wt.% overlaps the range taught by Pollack (see MPEP §2144.05(I)).
Pollack teaches injecting the sorbent is carried out at a feed rate of about 1.5 lb/MMacf to about 3 lb/MMacf (Pollack, [0049]).
Considering claim 26, Pollack teaches the ammonium bromide comprises about 6 wt.% to about 15 wt.% ammonium bromide by teaching 15 wt.% ammonium bromide (sorbent C) (Pollack, [0048).  Pollack teaches the sorbent is carried out at a feed rate of about 5 lb/MMacf to about 7 lb/MMacf (Pollack, [0057]).  
Moreover, Pollack teaches the sorbent feed rate is a result effective variable relative to the amount of SOx in the flue gas and the percent of mercury removal (Pollack, [0048]-[0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the sorbent feed rate including to within the claimed range of about 5 lb/MMacf to about 7 lb/MMacf.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been 
Considering claims 28-29, Pollack teaches the flue gas stream is from a coal burning facility (Pollack, [0007]-[0008]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2011/0076210 A1) in view of Tramposch (US 2013/0330257 A1), Lovell et al. (US RE44124 E), and Filippelli et al. (US 2015/0050202 A1).
Considering claim 5, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the alkaline agent is injected downstream of the sorbent.
Pollack teaches the mercury adsorbent material and the acid gas or SOx
Neither Pollack nor Tramposch explicitly teach the alkaline agent is injected downstream of the sorbent.
However, Filippelli teaches a method of mercury removal comprising contacting a waste gas with a mercury removal agent (i.e., sorbent) (Filippelli, abstract).  Filippelli teaches the waste gas is also contacted with an acid gas removal agent (i.e., alkaline agent) (Filippelli, [0015]).  Filippelli teaches that the mercury removal agent and acid gas removal agent can be injected in various locations (Filippelli, [0024]-[0031]) and teaches the alkaline agent (i.e., acid gas removal agent) can be injected upstream of the sorbent (i.e., mercury removal agent) (Filippelli, [0030] or the alkaline agent (i.e., acid gas removal agent) can be injected downstream of the sorbent (i.e., mercury removal agent) (Filippelli, [0031]).  Filippelli teaches that under certain process conditions, the carbon sorbent is contacted with the waste gas stream upstream of the DSI sorbent (i.e., alkaline agent/acid removal agent) (Filippelli, claim 29 and [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the alkaline agent downstream of the sorbent in Pollack’s process.  One of ordinary skill in the art, before the effective filing date of the invention, would have been motivated to do so because it is known in industry that the alkaline agent can be injected either upstream or downstream of the mercury sorbent.  One of ordinary skill in the art, before the effective filing date of the invention, would also vary the location of the injection of the alkaline agent including to the claimed downstream of the sorbent injection.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in .

Response to Arguments
Applicant’s arguments filed regarding Tramposch does not suggest and discourages the notion that the combination of features will still achieve more than 85% mercury removal have been fully considered but are not persuasive.
In support of the above argument, Applicant cites Tramposch’s example using a base carbon having a volumetric iodine number of just under 550 mg/cc, when injected at 2 lb/MMacf, the base carbon removes 90% of mercury form the flue gas.  Applicant argues that Tramposch achieves these results without injecting trona and concludes that this performance is achieved only when alkaline agent is completely omitted.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In the instant case, although the examples do not include an injection of Trona (sodium based alkaline agent), Tramposch teaches that the addition of an alkaline only when alkaline agent is completely omitted, there is not explicit teaching of this conclusion in Tramposch nor is there any suggestion this especially in light of the teaching of Tramposch that he addition of an alkaline agent such as trona provides improved kinetics and capabilities for acid gas or SOx mitigation while complementing halogen compounds and other added oxidants to provide oxidation of elemental mercury (Tramposch, [0025]).

Applicant’s arguments filed regarding Lovell explicitly discourages any use of the Tramposch technology and teaches away from the claimed invention and Lovell clearly states that the technology of Pollack and Tramposch should not be used have been fully considered but are not persuasive.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Tramposch is used to teach the method for mercury removal comprising injecting a sodium based alkaline agent, a sorbent comprising an adsorptive material having a volumetric iodine number of 500-700 mg/cc, and at least 6 wt.% ammonium bromide in to a flue gas.  Lovell is merely used for his generic teaching that the amount of sorbent is directly related to the amount of mercury being removed and the cost of sorbent injection per pound of mercury removed is also directly related to the electrical generation capacity of a power plant.  Lovell is not used for the teaching of his method of emissions control.  Lovell’s different method of emissions control does not criticize, discredit, or otherwise discourage the use of Tramposch’s method of mercury removal which uses activated carbon having a volumetric iodine number of 500-700 mg/cc with ammonium bromide and a sodium based alkaline agent; Lovell’s disclosure that activated carbon is a less appealing solution for coal-fired flue gas streams does not criticize, discredit, or otherwise discourage the use of activated carbon combined with ammonium bromide and a sodium based alkaline agent.  Lovell’s generic teaching 

Applicant’s arguments filed regarding it is unclear how the feed rate of the alkaline agent should be modified to arrive at the claimed invention have been fully considered but are not persuasive.
Tramposch teaches the alkaline is provided at a concentration of greater than or equal to about 0.15 equivalents per 100 grams of absorptive material.  Tramposch defines equivalents as the amount required to produce one mole of hydroxyl ions or to react with one mole of hydrogen ions.  The equivalents varies depending the specific alkaline agent and can be converted to a mass basis knowing the specific alkaline agent and its molecular weight.  For example, one mole of calcium hydroxide produces 2 moles of hydroxyl ions; with a molecular weight of 74.09 g/mole, the equivalents of calcium hydroxide is equal to 37.045 grams.  Tramposch teaches ≥ 0.15 equivalents per 100 grams of adsorptive material; in the case of calcium hydroxide, it would be ≥ 5.6 (0.15 x 37.045) grams per 100 grams of adsorptive material which can easily be converted to lbs/hr based on the lbs/hr of adsorptive material being injected.  It has already been established that the amount of sorbent being used varies based on the desired mercury removal and the amount of mercury produced is based on the electrical energy generation.  Thus, it is established that the alkaline agent feed rate to the MW of generation capacity is a result effective variable.  The range will vary depending on the 

Applicant’s arguments filed regarding Pollack does not disclose the unique set of operating conditions of the instant invention nor the excellent performance that is achieved have been fully considered but are not persuasive.
Applicant cites paragraph [0051] of Pollack as support for the above argument which describes that sorbent C (15 wt.% ammonium bromide) is injected at a rate of 20 lbs/hr in a flue gas stream having 25.3 ppmv SO3 and argues that with this rate of trona injection, 7 lbs/MMacf injection was required to achieve 78% mercury removal which fails to remove the required 85% of mercury from the flue gas stream.
It should be noted that the instant claims do not require the flue gas stream to comprise SO3 much less requiring a specific amount of SO3 to be present in the flue gas stream.  Thus, the specific example of paragraph [0051] and applicant’s argument regarding 78% mercury removal in the presence of 25.3 ppmv SO3 is not commensurate in scope with the claim language which does not require the presence of SO3.
Pollack teaches the sorbent feed rate is a result effective variable relative to the amount of SOx in the flue gas and the percent of mercury removal (Pollack, [0048]-[0058]).  Applicant’s summarized table of Pollack’s paragraph [0051] shows that mercury removal decreases with increasing SO3 wherein at 0 ppmv SO3 mercury removal is 100% without trona injection (example 1) and with 20.3 ppmv SO3 mercury 3 which is the highest amount of SO3 in all of the examples and still 78% mercury removal is achieved which is the same removal rate achieved in the example wherein trona is not injected and SO3 is lower (example 3).  Thus, clearly, injection of trona improves mercury removal and the percent of mercury removal depends on the concentration of SO3 in the flue gas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.